Case 5:18-cv-00907-JLS-MAA Document 53 Filed 01/04/21 Page 1 of 8 Page ID #:3008



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11       ULYSSES FRANKLIN MOORE,                Case No. 5:18-cv-00907-JLS-MAA
           JR.,
  12                                              ORDER DISMISSING PETITION
                            Petitioner,           AND DISMISSING ACTION
  13                                              WITHOUT PREJUDICE
               v.
  14
           GEORGE JAIME, Warden,
  15
                            Respondent.
  16
  17
  18   I.      INTRODUCTION AND BACKGROUND
  19           On April 30, 2018, the Court received and filed Petitioner Ulysses Franklin
  20   Moore, Jr.’s (“Petitioner”) pro se Petition for Writ of Habeas Corpus by a Person in
  21   State Custody pursuant to 28 U.S.C. § 2254 (“Petition”). (Pet., ECF No. 1.) The
  22   Court received and filed Petitioner’s operative Second Amended Petition (“SAP”)
  23   on February 19, 2020. (SAP, ECF No. 47.)
  24           On March 4, 2020, Respondent filed a Motion to Dismiss the SAP
  25   (“Motion”). (Mot., ECF No. 48.) Plaintiff’s Opposition to the Motion was due
  26   within thirty days after service of the Motion. (ECF No. 46. at 4.) 1
  27
       1
        Pinpoint citations of filings in this Report and Recommendation refer to the page
  28   numbers appearing in the ECF-generated headers.
Case 5:18-cv-00907-JLS-MAA Document 53 Filed 01/04/21 Page 2 of 8 Page ID #:3009



   1          On June 4, 2020, the Court issued an Order sua sponte extending Petitioner’s
   2   Opposition deadline to August 3, 2020 upon discovery that Petitioner had been
   3   transferred from his institution of record (“June 4 Order”). (June 4, 2020 Or., ECF
   4   No. 50.) The June 4 Order explicitly advised Petitioner that “[t]he Court may deem
   5   Petitioner’s failure to respond timely to the Motion as consent to the granting of the
   6   Motion and the dismissal of this federal lawsuit.” See C.D. Cal. L.R. 7-12.” (Id. at
   7   2.) The Court further cautioned Petitioner that “failure to comply with this Order
   8   will result in a recommendation that the Motion be granted pursuant to Local Rule
   9   7-12, and/or that this action be dismissed for failure to comply with a court order
  10   pursuant to Federal Rule of Civil Procedure 41(b).” (Id.)
  11          On September 9, 2020, in the absence of a filed Opposition, the Court issued
  12   an Order to Show Cause Regarding Petitioner’s Opposition to Respondent’s Motion
  13   to Dismiss (“September 9 Order”). (Sept. 9, 2020 Or., ECF No. 9.) The Court
  14   ordered Petitioner to show cause by November 9, 2020 why the Court should not
  15   recommend that the case be dismissed for failure to file an Opposition to the Motion.
  16   (Id. at 1–2.) The September 9 Order stated that “[i]f Petitioner file[d] an Opposition
  17   on or before that date, the Order to Show Cause [would] be discharged, and no
  18   additional action need be taken.” (Id.) The Court advised Petitioner as follows:
  19          [F]ailure to file an Opposition to the Motion will be deemed as
  20          consent to the granting of the Motion and will result in a
  21          recommendation that this action be dismissed. See C.D. Cal. L.R. 7-
  22          12. Petitioner also is advised that failure to comply with this order
  23          will result in a recommendation that the lawsuit be dismissed for
  24          failure to prosecute and/or failure to comply with Court orders. See
  25          C.D. Cal. L.R. 41-1.
  26   (Id. at 2.)
  27          To date, Petitioner has filed neither an Opposition to the Motion to Dismiss
  28   nor any response to the September 9 Order. Petitioner last communicated with the
                                                  2
Case 5:18-cv-00907-JLS-MAA Document 53 Filed 01/04/21 Page 3 of 8 Page ID #:3010



   1   Court on June 19, 2020, when the Court received Petitioner’s notice of change of
   2   address. (See ECF No. 51.)
   3
   4   II.   ANALYSIS
   5         A.     Legal Standard
   6         Central District of California Local Rule 7-12 provides in pertinent part:
   7         The Court may decline to consider any memorandum or other
   8         document not filed within the deadline set by order or local rule. The
   9         failure to file any required document, or the failure to file it within the
  10         deadline, may be deemed consent to the granting or denial of the
  11         motion . . . .
  12   C.D. Cal. L.R. 7-12; see also Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995)
  13   (affirming dismissal on the basis of an unopposed motion pursuant to local rule).
  14         In addition, district courts may dismiss cases sua sponte for failure to
  15   prosecute or for failure to comply with a court order under Federal Rule of Civil
  16   Procedure 41(b). Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683,
  17   689 (9th Cir. 2005); see also Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962)
  18   (holding that federal district courts have “inherent power” to dismiss cases sua
  19   sponte for lack of prosecution). Unless the Court states otherwise, a dismissal under
  20   Rule 41(b)—other than for lack of jurisdiction, improper venue, or failure to join a
  21   party—operates as an adjudication on the merits. See Fed. R. Civ. P. 41(b).
  22   Dismissal, however, “is a harsh penalty and is to be imposed only in extreme
  23   circumstances.” Allen v. Bayer Corp. (In re: Phenylpropanolamine (PPA) Prods.
  24   Liab. Litig.), 460 F.3d 1217, 1226 (9th Cir. 2006) (quoting Malone v. U.S. Postal
  25   Serv., 833 F.2d 128, 130 (9th Cir. 1987)). “A Rule 41(b) dismissal must be
  26   supported by a showing of unreasonable delay.” Omstead v. Dell, 594 F.3d 1081,
  27   1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
  28   1986)) (internal quotation marks omitted).
                                                  3
Case 5:18-cv-00907-JLS-MAA Document 53 Filed 01/04/21 Page 4 of 8 Page ID #:3011



   1         Before dismissing an action for failure to follow a local rule, failure to
   2   prosecute, or failure to comply with a court order, a district court must weigh five
   3   factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the
   4   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the
   5   public policy favoring disposition of cases of their merits; and (5) the availability of
   6   less drastic sanctions.” Ghazali, 46 F.3d at 53–54 (quoting Henderson v. Duncan,
   7   779 F.2d 1421, 1423 (9th Cir. 1986)) (failure to follow a local rule); see also
   8   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (failure to prosecute or
   9   failure to comply with a court order). The Ninth Circuit will “affirm a dismissal
  10   where at least four factors support dismissal, or where at least three factors strongly
  11   support dismissal.” Dreith v. Nu Image, Inc., 648 F.3d 779, 788 (9th Cir. 2011)
  12   (quoting Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)).
  13
  14         B.     The Factors Support Dismissal.
  15                1.     The Public’s Interest in Expeditious Resolution and the Court’s
  16                       Need to Manage its Docket
  17         The first and second factors (the public’s interest in expeditious resolution of
  18   litigation and the Court’s need to manage its docket) 2 weigh in favor of dismissal.
  19   “Orderly and expeditious resolution of disputes is of great importance to the rule of
  20   law.” Prods. Liab. Litig., 460 F.3d at 1227. Thus, “[t]he public’s interest in
  21   expeditious resolution of litigation always favors dismissal.” Pagtalunan, 291 F.3d
  22   at 642 (quoting Yourish, 191 F.3d at 990). In addition, district courts “have an
  23   inherent power to control their dockets,” Prods. Liab. Litig., 460 F.3d at 1227
  24   (quoting Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th
  25
  26   2
        Courts usually review the first factor in conjunction with the second factor. See
  27   Prods. Liab. Litig., 460 F.3d at 1227; Moneymaker v. CoBen (In re Eisen), 31 F.3d
       1447, 1452 (9th Cir. 1994) (The first two factors are usually reviewed together “to
  28   determine if there is an unreasonable delay.”).
                                                   4
Case 5:18-cv-00907-JLS-MAA Document 53 Filed 01/04/21 Page 5 of 8 Page ID #:3012



   1   Cir. 1986)), and “are best suited to determine when delay in a particular case
   2   interferes with docket management and the public interest.” Yourish, 191 F.3d at
   3   990 (quoting Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984)).
   4         To date, Petitioner has not filed an Opposition to the Motion or a Response to
   5   the Court’s September 9 Order. Indeed, Petitioner has not communicated with the
   6   Court since June 19, 2020. The Court deems Plaintiff’s failure to file a timely
   7   Opposition consent to the granting of the Motion. See C.D. Cal. L.R. 7-12. The
   8   Court also concludes that Petitioner’s failure to file an Opposition to the Motion,
   9   failure to follow local rules, failure to comply with Court orders, and failure to
  10   prosecute the lawsuit constitute unreasonable delay. See Thomas v. Maricopa Cty.
  11   Jail, 265 Fed. App’x 606, 607 (9th Cir. 2008) (Mem.) (holding that district court did
  12   not abuse its discretion by dismissing pro se prisoner lawsuit for failure to respond
  13   to a court order for almost three months). Plaintiff’s noncompliance and inaction
  14   also interfere with the public’s interest in the expeditious resolution of this litigation
  15   and hinder the Court’s ability to manage its docket. See Prods. Liab. Litig., 460
  16   F.3d at 1227 (“[The Ninth Circuit] defer[s] to the district court’s judgment about
  17   when a delay becomes unreasonable ‘because it is in the best position to determine
  18   what period of delay can be endured before its docket becomes unmanageable.’”
  19   (quoting Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451 (9th Cir. 1994))).
  20   For these reasons, the first and second factors favor dismissal.
  21
  22                2. Risk of Prejudice to Respondent
  23         The third factor also supports dismissal without prejudice. The risk of
  24   prejudice to a respondent is related to a petitioner’s reason for failure to prosecute an
  25   action. See Pagtalunan, 291 F.3d at 642. As Petitioner has not communicated with
  26   the Court since June 19, 2020, he has offered no reason for failing to file an
  27   Opposition to the Motion to Dismiss. The absence of any reason indicates sufficient
  28   prejudice to Respondent. See Yourish, 191 F.3d at 991–92 (holding that a paltry
                                                   5
Case 5:18-cv-00907-JLS-MAA Document 53 Filed 01/04/21 Page 6 of 8 Page ID #:3013



   1   excuse for default indicates sufficient prejudice to the defendants); see also Laurino
   2   v. Syringa Gen. Hosp., 279 F.3d 750, 753 (9th Cir. 2002) (holding that “a
   3   presumption of prejudice arises from a plaintiff’s unexplained failure to prosecute”).
   4
   5                3. Availability of Less Drastic Alternatives
   6         The fourth factor also supports dismissal without prejudice. “Warning that
   7   failure to obey a court order will result in dismissal can itself meet the
   8   ‘consideration of alternatives’ requirement.” Prods. Liab. Litig., 460 F.3d at 1229
   9   (citing, inter alia, Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1991)
  10   (“Moreover, our decisions also suggest that a district court’s warning to a party
  11   that his failure to obey the court’s order will result in dismissal can satisfy the
  12   ‘consideration of alternatives’ requirement.”)). In its September 9 Order, the
  13   Court warned Petitioner that the Petition would be dismissed if he did not respond
  14   to the Order or file an Opposition by November 9, 2020. (Sept. 9, 2020 Or. at 1–
  15   2.) Despite being afforded 30 days to comply, Petitioner failed to respond to the
  16   Order.
  17
  18                4. Public Policy Favoring Disposition of Cases on Their Merits
  19         The fifth factor weighs against dismissal. “We have often said that the
  20   public policy favoring disposition of cases on their merits strongly counsels
  21   against dismissal.” Prods. Liab. Litig., 460 F.3d at 1228 (citing Hernandez, 138
  22   F.3d at 399). On the other hand, “this factor ‘lends little support’ to a party whose
  23   responsibility it is to move a case toward disposition on the merits but whose
  24   conduct impedes progress in that direction.” Id. (citations omitted). Thus, this
  25   factor alone does not preclude dismissal.
  26   ///
  27   ///
  28   ///
                                                   6
Case 5:18-cv-00907-JLS-MAA Document 53 Filed 01/04/21 Page 7 of 8 Page ID #:3014



   1          C.    Dismissal of this Action is Appropriate.
   2          As discussed above, Plaintiff’s failure to file an Opposition to the Motion,
   3   failure to comply with local rules, failure to comply with Court orders, and failure to
   4   prosecute this action constitute unreasonable delay. In addition, four of the
   5   dismissal factors weigh in favor of dismissal, whereas only one factor weighs
   6   against dismissal. “While the public policy favoring disposition of cases on their
   7   merits weighs against [dismissal], that single factor is not enough to preclude
   8   imposition of this sanction when the other four factors weigh in its favor.” Rio
   9   Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1022 (9th Cir. 2002).
  10          The Court concludes that dismissal of this action for failure to file an
  11   Opposition to the Motion, failure to comply with local rules, failure to comply with
  12   Court orders, and failure to prosecute is warranted. However, consistent with Rule
  13   41(b) and this Court’s exercise of its discretion, the dismissal should be without
  14   prejudice.
  15
  16   III.   CONCLUSION
  17          Accordingly, IT IS HEREBY ORDERED that (1) the Petition is DISMISSED
  18   for failure to comply with a local rule, failure to comply with a court order, and
  19   failure to prosecute, (2) Respondent’s Motion to Dismiss is GRANTED, and (3) the
  20   Clerk is directed to enter judgment dismissing this action without prejudice.
  21   ///
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
                                                  7
Case 5:18-cv-00907-JLS-MAA Document 53 Filed 01/04/21 Page 8 of 8 Page ID #:3015



   1   IV.   CERTIFICATE OF APPEALABILITY
   2         Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases in the
   3   United States District Courts, the Court “must issue or deny a certificate of
   4   appealability when it enters a final order adverse to the applicant.” The Court has
   5   considered whether a certificate of appealability is warranted. See 28 U.S.C.
   6   § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484–85 (2000). The Court
   7   concludes that a certificate of appealability is not warranted; thus, a certificate of
   8   appealability is DENIED.
   9
  10   DATED: January 4, 2021
  11
                                               ___________________________________
  12                                           JOSEPHINE L. STATON
  13                                           UNITED STATES DISTRICT JUDGE

  14
  15   Presented by:
  16
  17
  18   MARIA A. AUDERO
  19   UNITED STATES MAGISTRATE JUDGE
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   8
